DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 38 is objected to because of the following informalities:  
Claim 38 is missing “.” (period) at the end.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,794,085. Although the claims at issue are not identical, they are not patentably distinct from each other because

Present application (17/064,226) Claim 28:
An assembly configured for use with a lockset, the assembly comprising: a housing assembly configured to be mounted such that a portion of the housing assembly conforms to a portion of the lockset; a sensor array mounted to the housing assembly, the sensor array comprising one or more sensors; a controller mounted to the housing assembly, wherein the controller is in communication with the sensor array; and a wireless communication device in communication with the controller, wherein 
Conflicting Patent (10,794,085) Claim 1:
A retrofit module for an existing lockset comprising a spring cage and a handle mounted to the spring cage, the retrofit module comprising: a housing assembly, comprising: a base configured to be mounted between the spring cage and a face of a door such that the base circumferentially surrounds a portion of the lockset; and a translucent shroud mounted to the base; a light-emitting diode (LED) array mounted to the housing assembly and operable to illuminate the translucent shroud; a controller mounted to the 

The patent claims include all of the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and 


Present Application 17/064,226
Conflicting Patent (10,794,085)
29
1
30
20

1
32
1
33
1
34
1
35
1
36
1
37
1
38
1
39
1
40
1
41
1
42
2
43
1
44
1
45
1
46
1
47
15
48
15
49
15
50
16
51
15
52
15


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28, 29, 31, 35-38, 40, 41, 45 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US Pub 2018/0073274).
As of claim 28, Johnson discloses an assembly configured for use with a lockset (via intelligent door lock system 10 configured for use with a lock device 22; see fig. 1), the assembly comprising: 
a housing assembly configured to be mounted such that a portion of the housing assembly conforms to a portion of the lockset (via intelligent door lock system 10 mounted to lock device 22; see paragraph [0109]); 
a sensor array mounted to the housing assembly, the sensor array comprising one or more sensors (via camera, accelerometers, temperature sensor, current sensor; see paragraphs [0093], [106], [0133] and [0147]); 

a wireless communication device in communication with the controller, wherein the wireless communication device is structured to establish a wireless communication connection between the controller and an external device (via processor 36 coupled to at least one wireless communication device 40 (RF communication module, additional communication module) to establish a wireless connection between the processor and a wireless bridge or mobile device 210 or server; see fig. 1G; also see paragraph [0137]); 
wherein the controller is configured to transmit information received from the sensor array to the external device via the wireless communication connection (via intelligent locking system transmitting information about the door locking system received from one or more sensors or camera, to a server or mobile device; see paragraphs [0200], [0219] and [0353]).  
As of claim 29, Johnson discloses that the sensor array comprises at least one of an environmental sensor or a movement sensor (via accelerometer and temperature sensor; see paragraphs [0106] and [0147]).  
As of claim 31, Johnson discloses that the housing assembly comprises a base configured for mounting to a door adjacent the lockset (see figs. 1B and 19, describing smart lock system retrofitted onto a bolt in a door 10; see paragraph [0211]). 
As of claim 35, Johnson discloses an add-on module comprising the assembly of claim 28, wherein the add-on module is operable to be mounted adjacent the lockset 
As of claim 36, Johnson discloses a lockset assembly comprising the assembly of claim 28 and the lockset, wherein the portion of the housing assembly conforms to the portion of the lockset (via retrofitting the intelligent door lock with the existing door lock; see paragraph [0014]).  
As of claim 37, Johnson discloses an assembly configured for use with a lockset (via intelligent door lock system 10; see fig. 1A), the assembly comprising: 
a housing assembly comprising a base configured to conform to a portion of the lockset (see figs. 1B and 19, describing smart lock system retrofitted onto a bolt in a door 10; see paragraph [0211]); 
a light-emitting diode (LED) array comprising at least one LED, wherein the LED array is mounted to the housing assembly (via LED array 48; see fig. 3a-b; also see paragraph [0149]); 
a sensor array mounted to the housing assembly (via camera, accelerometers, temperature sensor, current sensor; see paragraphs [0093], [106], [0133] and [0147]); and 
a controller mounted to the housing assembly and in communication with the LED array and the sensor array (via engine/processor 36; see fig. 1G; also see paragraph [0112]); wherein 
the controller is operable to control the LED array based upon information received from the sensor array (via engine/processor 36 controlling the LED array 48 based upon information received from the sensors; see paragraphs [0147] and [0149]).  

As of claim 40, Johnson discloses that the controller is operable to transmit information generated by the sensor array to the external device via the wireless communication device (via intelligent locking system transmitting information about the door locking system received from one or more sensors or camera, to a server or mobile device; see paragraphs [0200], [0219] and [0353]).  
As of claim 41, Johnson discloses that the sensor array comprises at least one of: (i) a movement sensor, or (ii) an environmental sensor operable to detect at least one condition in the vicinity of the retrofit module (via accelerometer and temperature sensor; see paragraphs [0106] and [0147]).  
As of claim 45, Johnson discloses that an add-on module comprising the assembly of claim 37, wherein the add-on module is operable to be mounted adjacent the lockset (via retrofitting the intelligent door lock with the existing door lock; see paragraph [0014]).  
As of claim 46, Johnson discloses that a lockset assembly comprising the assembly of claim 37 and the lockset, wherein the housing assembly is mounted such .    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 33, 34, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US Pub 2018/0073274) in view of Smith (10,352,512).
As of claims 33, 34 and 43, Johnson discloses all the limitations of the claimed invention as disclosed in claim 28 above, Johnson further discloses a light emitting diode (LED) array mounted to the housing assembly and in communication with the 
Application No. 17/064,226	In the system of Johnson intelligent lock system 10 will have some type of transparent or translucent window (shroud) through which light emitted by LED is visible. In order to further support the Examiner’s assertion Page 3 of 8ALGN-1971/TSH_27993959 Smith discloses a lockset comprising a device including a ring-shaped light assembly, wherein the light assembly includes plurality of LEDs (see fig. 1A). Smith further discloses that the lens 49 of each of the LED 46 may be covered or encapsulated with a skin or covering 49a, wherein the covering 49a is transparent or translucent (see col. 15, lines 16-25). 
From the teaching of Smith it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Gopalakrishnan and Buchhalter to include the function activating LEDs after detection movement in a vicinity of the lockset as taught by Smith in order to provide illumination when a user arrives at the lock.
As of claims 30 and 42, Smith further discloses that the housing assembly comprises an infrared-passive window; and wherein the sensor array comprises a passive infrared sensor positioned behind the infrared-passive window (Smith further discloses that the device comprises a PIR sensor to detect movement in a vicinity of the lockset (see col. 12, lines 34-42). Smith further discloses that when motion is detected by the PIR sensor the plurality of LEDs 46 are energized (see col. 13, lines 1-5). Smith .
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US Pub 2018/0073274) in view of Hsu et al. (US Pub 2018/0187452).
As of claim 39, Johnson discloses all the limitations of the claimed invention as mentioned in claim 38 above, however it does not explicitly disclose that the controller is operable to control the LED array based upon information received from the external device.  
Hsu discloses that a controller 122 is operable to control the LED array 110 based upon information received from the external device 20 (see fig. 2; also see paragraphs [0004]).  
From the teaching of Hsu it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Johnson to include the function of controlling the LED array based upon information received from an external device as taught by Hsu in order to provide visual feedback to a user.
Claims 32, 44 and 47-52 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US Pub 2018/0073274) in view of Gopalakrishnan et al. (US Pub 2015/0315816).
As of claim 47, Johnson discloses a lockset configured for mounting to a door (via a locking device 22; see fig. 1C), the lockset comprising: 
a housing assembly comprising a base that conforms to another component of the lockset (via intelligent door lock system 10 mounted to lock device 22; see paragraph [0109]); 

a controller mounted to the housing assembly and in communication with the sensor array (via engine/processor 36; see fig. 1G; also see paragraph [0112]); and 
a wireless communication device mounted to the housing assembly, in communication with the controller, and configured to facilitate communication between the controller and an external device (via processor 36 coupled to at least one wireless communication device 40 (RF communication module, additional communication module) to establish a wireless connection between the processor and a wireless bridge or mobile device 210 or server; see fig. 1G; also see paragraph [0137]); 
wherein the controller is configured to transmit to the external device information generated by the sensor array (via intelligent locking system transmitting information about the door locking system received from one or more sensors or camera, to a server or mobile device; see paragraphs [0200], [0219] and [0353]).  
However Johnson does not explicitly disclose a latch mechanism operable to be installed in the door; a handleset comprising: a spring cage; and Second Preliminary Amendment Application No. 17/064,226 Page 5 of 8ALGN-1971/TSH_27993959a handle rotatably mounted to the spring cage, wherein the handle is operably connected with the latch mechanism and is configured to actuate the latch mechanism; 
Gopalakrishnan discloses a latch mechanism operable to be installed in the door (via latch bolt); a handleset (via handles 112/132) comprising: a spring cage (spring cage 238); and Second Preliminary Amendment Application No. 17/064,226Page 5 of 8ALGN-1971/TSH_27993959a handle rotatably mounted to the spring cage, wherein the handle is operably connected with the latch mechanism and is configured to actuate the latch 
From the teaching of Gopalakrishnan it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the structure of the lock describe in Gopalakrishnan since it is well known in the art that a lock set includes a latch, handle and handle controlling the latch.
As of claim 48, Johnson discloses a light-emitting diode mounted to the housing assembly (via LED array 48; see fig. 3a-b; also see paragraph [0149]); 
wherein the controller is configured to control operation of the light-emitting diode based upon information generated by the sensor array (via engine/processor 36 controlling the LED array 48 based upon information received from the sensors; see paragraphs [0147] and [0149]).  
As of claim 49, Gopalakrishnan discloses the handleset further comprises a decorative rose covering at least a portion of the spring cage (via rose 116 covering spring cage 118; see fig. 1); and wherein the component of the lockset to which the base conforms is the decorative rose (as seen in figure 1, status indicating assembly 300 conforms to the rose 116/138).
As of claims 32 and 44, Gopalakrishnan the base comprises a circular recess configured to receive a spring cage of the lockset (status-indicating assembly being attached to the spring cages 118 and 138, even though a circular recess is not indicted 
As of claim 50, Johnson discloses an add-on module separable from the handleset as a modular unit, wherein the add-on module comprises the housing assembly, the sensor array, the controller, and the wireless communication device (via retrofitting the intelligent door lock 10 with the existing door lock; see fig. 1A; also see paragraph [0014]). 
As of claim 51, Gopalakrishnan discloses that the base is integrated with the spring cage (in the system of Gopalakrishnan once assembled the status indicating assembly is integrated with the lockset and connects with the spring cages of the lockset; see fig. 1 and 4).  
As of claim 52, Johnson discloses a system comprising the lockset assembly of claim 47, the system further comprising: the external device (via mobile device 210 or server); and an electronic component in communication with the external device (multiple electronic components disclosed in the intelligent lock 10; see fig. 1a); wherein the electronic component is separate from the lockset assembly (the electronic components of the intelligent lock 10 are separate from the lock device 22); and Second Preliminary Amendment Application No. 17/064,226Page 6 of 8ALGN-1971/TSH_27993959wherein the external device is configured to control the electronic component based on information generated by the sensor array (via transmitting sensed door status information to the mobile device and receiving signals from mobile device to control the lock; see paragraphs [0200] and [0416]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Menard et al. (US Pub 2003/0160681) discloses a retrofit actuator assembly adapted to be mounted on an existing lock to control a locking mechanism of the lock, and a two-way communication device to control the retrofit actuator assembly and to receive signals from the retrofit actuator assembly indicating a state of the locking mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/NABIL H SYED/Primary Examiner, Art Unit 2683